 Case 3:18-cv-01393-JPG Document 25 Filed 05/28/21 Page 1 of 5 Page ID #261




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 GERALD JONES,
 Petitioner,

 v.                                                                   Case No. 18–CV–01393–JPG

 ERIC WILLIAMS,
 Respondent.

                                 MEMORANDUM & ORDER

       This is a post-conviction proceeding. Before the Court is Petitioner Gerald Jones’s Petition

for Writ of Habeas Corpus Under 28 U.S.C. § 2241. (ECF No. 1). Respondent Eric Williams

responded, (ECF No. 9); and Jones replied, (ECF No. 15). Jones also filed a supplement, (ECF

No. 18); to which Williams responded, (ECF No. 19); and Jones replied, (ECF No. 20). For the

reasons below, the Court DISMISSES Jones’s Petition WITH PREJUDICE and DIRECTS the

Clerk of Court to ENTER JUDGMENT.

  I.   PROCEDURAL & FACTUAL HISTORY

       In 2014, Jones pleaded guilty in the Western District of Missouri to conspiracy to distribute

at least one kilogram of phencyclidine in violation of 21 U.S.C. § 841(b)(1)(A). (See Judgment,

United States v. Jones, No. 12-00341 (W.D. Mo. May 12, 2014), available at ECF No. 9-4, at 1).

A conviction under § 841(b)(1)(A) usually carries a sentence of ten years to life imprisonment.

But as stated in his plea agreement, Jones understood that an enhanced sentence—a 20-year

mandatory minimum—would apply under 21 U.S.C. § 851 because of a prior conviction he had

in Missouri state court for “trafficking drugs in the second degree.” (See Plea Agreement, United

States v. Jones, No. 12-00341 (W.D. Mo. May 12, 2014), available at ECF No. 9-3, at 3–4). He

also agreed to waive his right to collaterally attack his sentence “on any ground except claims of
 Case 3:18-cv-01393-JPG Document 25 Filed 05/28/21 Page 2 of 5 Page ID #262




(1) ineffective assistance of counsel; (2) prosecutorial misconduct; or (3) an illegal sentence.” (Id.

at 10). According to his plea agreement, “[a]n ‘illegal sentence’ includes a sentence imposed in

excess of the statutory maximum, but does not include less serious sentencing errors, such as a

misapplication of the Sentencing Guidelines, an abuse of discretion, or the imposition of an

unreasonable sentence.” (Id.) (emphasis in original).

        Two years later, the Supreme Court came down with Mathis v. United States: “Because the

elements of Iowa’s burglary law are broader than those of generic burglary,” a conviction under

that section could not “give rise to an [enhanced] sentence” under the Armed Career Criminal Act.

136 S. Ct. 2243, 2257 (2016).

        Now, relying on Mathis, Jones contends that his Missouri state conviction for second-

degree drug trafficking should not have qualified as a predicate offense under 21 U.S.C. § 851.

(See Jones’s Petition at 14). More specifically, he says that Missouri Revised Statute § 195.223(2)

is broader than the generic federal equivalent, 21 U.S.C. § 841(a). (Id. at 15–18). So in his Petition

for Writ of Habeas Corpus Under § 2241, Jones asks the Court to vacate his sentence and remand

“back to the Western District of Missouri for a full resentencing, without use of the 21 U.S.C.

§ 851.” (Id. at 8).

 II.    LAW & ANALYSIS

        Respondent argues that Johnson waived his right to collaterally attack his sentence by

pleading guilty. The Court agrees.

        “A defendant may validly waive . . . his right to collateral review . . . in his plea

agreement,” Keller v. United States, 657 F.3d 675, 681 (7th Cir. 2011), and there are “only a ‘few

narrow and rare’ grounds for not enforcing a voluntary and effectively-counseled waiver of . . .

collateral review,” Oliver v. United States, 951 F.3d 841, 844 (7th Cir. 2020). “For instance: if a




                                               —2—
 Case 3:18-cv-01393-JPG Document 25 Filed 05/28/21 Page 3 of 5 Page ID #263




district court relied on a constitutionally impermissible factor like race or gender; if the sentence

exceeded the statutory maximum; or if the proceedings lacked a minimum of civilized procedure.”

Id. (cleaned up). This position signals a rejection of the argument that an express waiver “is invalid

because the defendant did not anticipate subsequent legal developments.” See United States v.

McGraw, 571 F.3d 624, 631 (7th Cir. 2009). Rather, the Seventh Circuit has recognized that

ignoring collateral-attack “waivers in plea agreements could yield perverse consequences. If a

defendant can make a seemingly beneficial plea agreement and can then renege on his deal . . . ,

then why would the government make these kinds of these deals in the future?” See Oliver,

951 F.3d at 867 (cleaned up).

       Here, Jones waived his right to collaterally attack his sentence “on any ground except

claims of (1) ineffective assistance of counsel; (2) prosecutorial misconduct; or (3) an illegal

sentence.” (See Plea Agreement at 10). According to his plea agreement, “[a]n ‘illegal sentence’

includes a sentence imposed in excess of the statutory maximum, but does not include less serious

sentencing errors, such as a misapplication of the Sentencing Guidelines, an abuse of discretion,

or the imposition of an unreasonable sentence.” (Id.) (emphasis in original).

       Jones presents two arguments for why his plea agreement does not bar this action, but both

are unpersuasive. First, he says that the Government waived its right to raise this argument because

it also argued, in the alternative, that Jones’s Petition should be denied on the merits. (Jones’s

Reply at 7). He backs this proposition by citing United States v. Dunkel, 927 F.2d 955, 956

(7th Cir. 1991). There, the Government argued that the defendant “waived any objection to the

district court’s ruling by burying it in a single unreasoned paragraph of his brief on appeal.” Id.

The Seventh Circuit was inclined to agree given that “[j]udges are not like pigs, hunting for truffles

buried in briefs.” Id. Except the Government had a chance to raise this claim of waiver earlier in




                                               —3—
 Case 3:18-cv-01393-JPG Document 25 Filed 05/28/21 Page 4 of 5 Page ID #264




the case—in its brief in opposition to the defendant’s petition for certiorari. Id. Because it failed

to do so, the Government’s claim of waiver was itself waived. Id. But the opposite is true here:

The Government’s claim of waiver comes at the earliest opportunity. In other words, nothing in

Dunkel suggests that the Government waived its claim of waiver simply because it also addressed

the merits of Jones’s Petition.

       Second, “Jones asserts that the ‘does not include . . . errors such as’ language [in his plea

agreement] is woefully ambiguous, or at the bare minimum, vague because it does not put Jones

on notice that he waived his constitutional right for his sentence to be statutorily enhanced based

upon accurate information, in compliance with the Supreme Court decision in” United States v.

Tucker, 404 U.S. 443, 447–48 (1972), and its progeny. (Jones’s Reply at 8–9). In Tucker, the

district court at sentencing “gave specific consideration to the respondent’s previous convictions

before imposing [the maximum] sentence upon him”; but it later became “clear that two of those

convictions were wholly unconstitutional under Gideon v. Wainwright, 372 U.S. 335 (1963).”

Tucker, 404 U.S. at 447. In vacating the sentence, the Supreme Court recognized that “if the trial

judge . . . had been aware of the constitutional infirmity of two of the previous convictions, the

factual circumstances of the respondent’s background would have appeared in a dramatically

different light at the sentencing proceeding.” Id. at 448. Tucker, however, did not involve a

collateral-attack waiver. Jones, on the other hand, explicitly waived his right to collaterally attack

his sentence except for three narrow reasons, none of which apply here. Though he argues that the

definition of “illegal sentence” in his plea agreement is vague, it actually aligns with one of the

rare grounds recognized by the Seventh Circuit for disregarding a collateral-attack waiver: “[A]

defendant may always contest a sentence that exceeds the statutory maximum for the crime

committed.” See United States v. Worthen, 842 F.3d 552, 554 (7th Cir. 2016). Yet Jones is not




                                               —4—
 Case 3:18-cv-01393-JPG Document 25 Filed 05/28/21 Page 5 of 5 Page ID #265




arguing that the sentencing judge simply disregarded the permissible sentencing range and

imposed a sentence exceeding the statutory maximum. Rather, his plea agreement broadly waived

the right to collateral attack his sentence “on any ground . . . includ[ing] less serious sentencing

errors, such as a misapplication of the Sentencing Guidelines, an abuse of discretion, or the

imposition of an unreasonable sentence.” (See Plea Agreement at 10). This is the bargain Jones

struck with the Government when he pleaded guilty, and the Court will enforce it. The Court

therefore DISMISSES Jones’s Petition WITH PREJUDICE and DIRECTS the Clerk of Court

to ENTER JUDGMENT.

       Finally, the Court notes that Jones does not need a certificate of appealability to appeal this

decision because the “requirement does not apply to appeals in § 2241 cases.” See Walker v.

O’Brien, 216 F.3d 626, 638 (7th Cir. 2000). In other words, he has 60 days from the entry of

judgment to file a notice of appeal. Fed. R. App. P. 4(a)(1)(B)(iii). If Jones appeals and would like

to proceed in forma pauperis, then he must file another motion here that identifies the issues he

plans to present to the Seventh Circuit. Fed. R. App. P. 24(a)(1)(C).

III.   CONCLUSION

       The Court DISMISSES Petitioner Gerald Jones’s Petition for Writ of Habeas Corpus

Under 28 U.S.C. § 2241 and DIRECTS the Clerk of Court to ENTER JUDGMENT.

       IT IS SO ORDERED.

Dated: Friday, May 28, 2021
                                                      S/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      UNITED STATES DISTRICT JUDGE




                                              —5—
